Citation Nr: 1820054	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-26 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1968.  The Veteran died in May 2010.  The appellant is the surviving spouse of the Veteran.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the RO in Huntington, West Virginia, which denied service connection for the cause of the Veteran's death.  In October 2017, the appellant testified at a Board videoconference hearing from the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge who was sitting in Washington, DC.  A transcript of the hearing is of record.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in May 2010, with the Certificate of Death listing metastatic renal cell carcinoma as a contributing cause of death.

2.  During service the Veteran served in the Republic of Vietnam; therefore, the Veteran is presumed to have been exposed to the herbicide Agent Orange.

3.  The metastatic renal cell carcinoma was caused by the Veteran's exposure to the herbicide Agent Orange.

4.  The Veteran's metastatic renal cell carcinoma contributed both materially and substantially to the Veteran's death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.313, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for the cause of the Veteran's death.  As such action represents a complete allowance of the appellant's appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kapos's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant seeks service connection for the cause of the Veteran's death.  VA received a copy of the Veteran's Certificate of Death, which reports that the Veteran died in May 2010.  Per the Certificate of Death, metastatic renal cell carcinoma was a contributing cause of death.

Review of the record reflects that during service the Veteran served in the Republic of Vietnam and is presumed to have been exposed to the herbicide Agent Orange.  While metastatic renal cell carcinoma is not presumed to be caused by herbicide exposure, the evidence of record is at least in equipoise on the question of whether the Veteran's in-service herbicide exposure caused the metastatic renal cell carcinoma.  VA received an August 2010 private opinion letter from the Veteran's private oncologist prior to death.  Per the letter, the private oncologist opined that the metastatic renal cell carcinoma was due to Agent Orange exposure during service in the Republic of Vietnam.  Absent any medical evidence to the contrary, the Board finds that the Veteran's in-service herbicide exposure caused the metastatic renal cell carcinoma.

Finally, after a review of all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's metastatic renal cell carcinoma contributed materially and/or substantially to the Veteran's death.  Per the August 2010 private opinion letter, the Veteran's private oncologist stated that the Veteran was under care for the metastatic renal cell carcinoma from March 2009 until the day of death in May 2010.  The private oncologist advanced that that the Veteran's "aggressive cancer continued to grow and he died secondary to the progressive disease."  Such opinion supports a finding that the metastatic renal cell carcinoma contributed both materially and substantially to the Veteran's death.  Further, despite being confusingly drafted, the report from a February 2011 VA cause of death opinion appears to support the findings of the private oncologist.

Per the May 2010 Certificate of Death, metastatic renal cell carcinoma was a contributing cause of the Veteran's death.  During service the Veteran served in the Republic of Vietnam and is presumed to have been exposed to the herbicide Agent Orange.  The Veteran's private oncologist opined that the metastatic renal cell carcinoma was due to the herbicide exposure, and the opinion letter, along with the other relevant evidence of record, indicates that the metastatic renal cell carcinoma 

contributed both materially and substantially to the Veteran's death.  For these reasons, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


